DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 13-18 are pending (claim set as filed on 02/02/2021).

Priority
	This application is a DIV of 15/322,976 (now US Patent no. 10,947, 321) filed on 12/29/2016, which is a 371 of PCT/AU2015/050255 filed on 05/19/2015, and has a foreign application to AU 2014-902560 filed on 07/03/2014.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/02/2021 is acknowledged. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 05/13/2021 have been accepted.

Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, or “The disclosure describes”, etc.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (WO 2012/174402 A2 - cited in the IDS filed on 08/02/2021).
	Ma’s general disclosure relates to compositions including polyhedral mesoporous metal-organic framework (MOF) including a biomolecule, methods of making these compositions, methods of use, and the like (see abstract). 
Ma teaches a mesoporous metalorganic framework (MOF) having at least one nanoscopic cage, wherein at least one nanoscopic cage includes a biomolecule (e.g., an enzyme) wherein a nanoscopic cage has pore sizes larger than about 1.5 nm and a nanoscopic cage diameter larger than about 2 nm, and wherein the mesoporous MOF is stable in water (see pages 1-2). The nanoscopic cage of the mesoporous MOF can have a diameter of about 2 to 50 nm (see pages 6 and 8). Ma teaches the MOF and the biomolecule are mixed in a buffer solution and the reactions for MP11-TbmesoMOF, MP-11-MCM-41, and Tb-mesoMOF were performed at room temperature in methanol solution with H2O2 added, while the catalytic activity of free MP-11 was investigated in HEPES buffer due to its insolubility and complete inactivity in methanol (see pages 8 and 11-12). 
Ma teaches utilization of proteins/enzymes as biocatalysts for applications in those aspects largely relies on the ability to successfully stabilize them in what is often an unnatural environment while retaining their functions and activities wherein the biomolecule is an enzyme (which is a protein) (see pages 1-2). Ma teaches the MOF can be loaded with the biomolecule in amount of about 1 to 1000 μmol/g and the concentration of the MOF and the biomolecule can be adjusted to obtain the desired loading of the biomolecule (see pages 8 and 18 discloses typically enzyme concentration of 2.5 mg/mL).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Falcaro (WO 2014/117225 A1) in view of Eddaoudi (US 2006/0287190 A1) - both references cited in the IDS filed on 08/02/2021.
Falcaro’s general disclosure relates to a substrate having particles of Metal Organic Framework (MOF) fixed thereto, said particles being partially embedded into a surface of the substrate (see abstract). Falcaro discloses “approaches that rely on the initial functionalization of a substrate surface with chemical groups that are capable of coordinating metal ions. When these substrates are immersed into a solution containing conventional MOF precursors, they promote homogeneous nucleation of MOF structures” and other approaches includes depositing micro-droplets of a MOF precursor solution on specific sites on a substrate, thus promoting highly localized MOF formation by crystal precipitation from within the deposited micro-droplets” (see page 2). The MOFs will generally be crystalline and can be provided in a particulate form (see page 4).
Regarding the biomolecule, Falcaro discloses “a biologically derived material capable of selectively interacting with the target compound. The target compound itself may be a bio-material. Examples of bio-materials useful for the purpose of the invention include, but are not limited to, living organisms, tissues, cells, organelles, membranes, as well as bio-molecules such as proteins (including enzymes and antibodies), polysaccharides, lipids, nucleic acids including DNA and RNA, primary metabolites, and secondary metabolites (see page 18). In some embodiments, the particles comprise a bio-material and is located inside the pores of the MOF particles (see page 19).
Falcaro teaches provided that at least some of the MOF particle is not embedded into a surface of the substrate, there is no particular limitation concerning the portion of the particle that is embedded into a surface of the substrate. For example, at least 1 %, of the total external surface area of the particle, may be embedded into a surface of the substrate (see page 8).
However, Falcaro does not teach: wherein the biomolecule has a smallest dimension that is larger than the largest cavity diameter (LCD) of any intrinsic cavity of the framework; or limitations thereof pertaining to the dimensions.
Eddaoudi’s general disclosure relates to metal organic frameworks (MOF) having zeolite-net-like topology which are porous and contain large functional cavities, which is useful for encapsulating large molecules (see abstract). Eddaoubi teaches structures with varying internal cavity diameter and volume for application in gases, drugs, sensors, etc. (see ¶ [0055], [0064], [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage the combining of a biomolecule in a solution MOF precursors from Falcaro’s disclosure as the reference teaches known approaches utilizing a solution containing conventional MOF precursors and further suggests bio-materials (i.e. biomolecules such as proteins, nucleic acids, enzymes) can be located inside the pores of the MOF particles wherein the particles are partially embedded (see page 18-19). Moreover, while the reference does not specifically teach the dimensions or cavity limitations, Falcaro suggests that “the substrate into which the MOF particles are partially embedded is in the form of a micro- and/or nano- feature that is attached to a support. The micro and/or nano-feature is not limited to any particular shape or dimension” (see pages 15, 25). Eddaoudi’s disclosure teaches MOF’s with varying internal cavity dimensions and therefore, biomolecule’s smallest dimension characteristic in relation to the largest cavity diameter of any intrinsic cavity of the framework would be dependent on the intended biomaterial or biomolecule desired to be encapsulated. One of ordinary skill in the art would have had a reasonable expectation of success because both Falcaro and Eddaoudi are in the same field of endeavor directed to metal organic frameworks (MOFs). 

	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2010/0043636 A1) in view of Rosi (US 2014/0163111 A1) - both references cited in the IDS filed on 08/02/2021.
	Hwang’s general disclosure relates to covalently-bonded hybrid nano-porous hybrids which can be used in the application fields of biomolecule supporting, drug delivery, harmful material removal, nano-particle supporter, sensors, catalysis, adsorbents, fluorescent materials, solar cells, and the like (see abstract & ¶ [0002]). The porous organic-inorganic hybrid, which is a term having a wide meaning, is generally referred to as a porous coordination polymer or a metal-organic framework (MOF) (see ¶ [0006]-[0007]).
	Hwang teaches the covalent bonded nano-porous composite is produced by the steps of mixing an organic precursor for introducing a primary organic functional group, an inorganic precursor and a surfactant to form a mixture and then reacting the mixture to prepare a mesoporous cellular foam (MCF-R) where R is selected from a R1, a primary organic functional group or a R2, a secondary organic functional group; 2) mixing the MCF-R with a solution of a metal-organic framework (MOF) precursor and a nonporous organic-inorganic hybrid (NOIH) precursor to prepare an MCF-R-MOF composite; and 3) crystallizing the MCF-R-MOF composite (see ¶ [0020]-[0022], [0025]).
However, Hwang does not teach: wherein the biomolecule promotes the formation of the encapsulating framework, wherein the biomolecule has a smallest dimension that is larger than the largest cavity diameter (LCD) of any intrinsic cavity of the; or limitations thereof pertaining to the dimensions.
	Rosi’s general disclosure relates to compositions including porous biomolecule containing metal organic frameworks and methods for their preparation (see abstract, ¶ [0003]). Rosi teaches “the confines of each cavity/pore are defined by one central macrocycle and fragments of the six nearest-neighbor macrocycles. In certain embodiments, the three-dimensional crystalline structure includes one-dimensional cavities/pores running along the c-crystallographic direction. The size, shape and number of the cavities/pores can vary. In one embodiment, the pores are approximately 6 angstroms in diameter” (see ¶ [0038], [0047]). Rosi also discloses that the biomolecule-containing porous MOFs of the invention can be of various shapes and sizes and that the frameworks can be one-, two-, or three-dimensional structures (see ¶ [0031]).
	Regarding the biomolecule, Rosi teaches “Biomolecules can be used as building blocks for porous metal-organic crystalline materials. Biomolecules can be bio-compatible and recyclable. These characteristics are desirous for environmental applications (e.g., environmental cleanup/remediation), food industry applications (e.g., food fresheners or deodorizers), and biomedical applications (e.g., nitric oxide delivery, drug delivery, and enzyme sequestration). For example, in drug delivery applications, the porous metal-organic frameworks of the invention remain stable throughout the duration of drug release and then they biodegrade after complete release of drug” (see ¶ [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage the combining of a biomolecule in a solution MOF precursors from the disclosures of Hwang and Rosi. The ordinary artisan would have been motivated to do so is because Hwang teaches the steps of mixing a solution of a metal-organic framework (MOF) precursor and Rosi suggests that biomolecules can be used as building blocks for porous metal-organic crystalline materials. Thus, the combining of known prior art elements according to known methods to yield predictable results is consider prima facie obvious to one of ordinary skill in the art (MPEP 2141). Moreover, while the reference does not specifically teach the dimensions or cavity limitations, as discussed above, Rosi suggests that the size, shape and number of the biomolecule and cavities/pores can vary and thus, would be dependent on the intended biomaterial or biomolecule desired to be encapsulated. The ordinary artisan would have had a reasonable expectation of success is because both Hwang and Rosi are in the same field of endeavor directed to metal organic framework and biomolecules.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larsen (US 2013/0023403 A1 - cited in the IDS filed on 08/02/2021). Larsen’s general disclosure relates to metal organic materials with selectively encapsulated guest molecules, their modes of synthesis, and methods of use (see abstract & ¶ [0002]). Larsen teaches a supramolecular assembly comprising a metal-organic molecular framework and a heterocyclic macrocycle guest molecule wherein the metal-organic molecular framework comprises cavities (see ¶ [0005]). Larsen discloses the heterocyclic macrocycle guest molecule may be any of a wide range of natural or synthetic molecules including globin proteins (see ¶ [0055], [0060]-[0061], [0117]). Larsen further teaches “the supramolecular assembly may be formed by combining a source of metal ions and organic ligands for the polyhedral molecular framework, and the heterocyclic macrocycle guest molecule in a solvent system. Reaction temperatures will typically be in the range of about 0 to 200°C. More typically, the reaction temperature will be in the range of about 20 to 120°C” (see ¶ [0055]-[0058] & Example 1). Larsen discloses the dimension, pore size, free volume, and other properties of the molecular building blocks and metal-organic frameworks including the ligands can be correlated to the linker moieties, L1 and L3 of the ligand compound. For example, expanded structures can result from expanding the series of linkers, and the pore size can be reduced by the selection of functional groups on the linkers that point towards the inner cavities of the building blocks (see ¶ [0090] & Tables 3-4).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653